Citation Nr: 0827613	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities with superimposed carpal tunnel 
syndrome, to include as due to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for peripheral 
neuropathy of the upper extremities with superimposed carpal 
tunnel syndrome.  He claims that this disorder was caused or 
aggravated by his service-connected diabetes.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

Pursuant to a February 2008 Board remand, the veteran was 
scheduled by the RO for a VA examination in Tampa, Florida in 
March 2008.  A March 2008 notation reveals that the veteran 
failed to report for the examination.  A March 2008 report of 
contact reveals that the veteran reported that he did not 
receive notification of the scheduled VA examination.  He 
requested that the VA examination be rescheduled.  Another 
March 2008 report of contact reveals that the veteran stated 
that he would like to reschedule his April 2008 appointment 
in Battle Creek, Michigan for a time towards the end of May 
2008.  

In May 2008, the veteran submitted a statement indicating 
that he underwent an examination for his upper extremities on 
March 7, 2008 at the VA Medical Center (VAMC) in Tampa, 
Florida.  He further stated that he then received a letter 
from VA in St. Petersburg, Florida that he had missed an 
appointment on March 26, 2008, and that he never received 
notice of that appointment in the mail.  He then contacted 
the RO and was told that there was no information that an 
appointment date was sent to him, and that his examination 
would be rescheduled either in Florida or in Michigan.  The 
veteran returned to Michigan in April 2008 and contacted the 
RO who told him that a VA examination would be scheduled for 
him in Battle Creek, Michigan.

The RO's February 2008 request for a VA examination reveals a 
Hudson, Florida address for the veteran while the Tampa, 
Florida VAMC's March 2008 notation that the veteran failed to 
report for his examination reveals a Twin Lake, Michigan 
address for the veteran.  There is no evidence in the 
veteran's claims file that notice scheduling an examination 
in March 2008 was ever sent to the veteran at either address.  
In addition, the veteran contacted the RO immediately after 
receiving notice that he failed to report for his 
examination, and requested that the examination be 
rescheduled because he had not received notice.  Accordingly, 
the Board finds that the veteran has demonstrated good cause 
for his failure to report for the scheduled VA examination.  
See 38 C.F.R. §§ 3.158, 3.655 (2007).

The Board finds that remand is required to determine whether 
the veteran underwent a VA examination on March 7, 2008.  If 
the veteran did undergo an examination at that time, the RO 
must locate the examination report and associate it with the 
veteran's claims file.  If the veteran did not undergo an 
examination at that time, the RO must determine whether the 
veteran is currently scheduled for an examination in Battle 
Creek, Michigan.  If he is scheduled for an examination, the 
RO must send notice of the examination to the veteran.  If an 
examination is not currently scheduled, the RO must schedule 
such examination and notify the veteran of the scheduling.  
Any notice sent to the veteran must be sent to both his 
Hudson, Florida address and his Twin Lake, Michigan address.

The veteran is hereby notified that failure to report, 
without good cause, for an examination may result in the 
denial of his claim.  38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran or death of an immediate 
family member.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his peripheral neuropathy 
of the upper extremities.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must determine whether the 
veteran underwent a VA examination for 
peripheral neuropathy of the upper 
extremities on March 7, 2008.  If so, the 
RO must obtain a copy of the VA 
examination report and associate it with 
the claims file.  

3.  The RO must also determine whether the 
veteran is currently scheduled for a VA 
examination for peripheral neuropathy of 
the upper extremities at the Battle Creek, 
Michigan VAMC.  If the veteran is 
scheduled for such an examination, the RO 
must send notice of the examination to the 
veteran at both his Hudson, Florida and 
Twin Lake, Michigan addresses.  A copy of 
this notice must be associated with the 
veteran's claims file.  The RO must ensure 
that the VA examination report complies 
with the directives in the Board's 
February 2008 remand.

4.  If the veteran did not undergo a VA 
examination for peripheral neuropathy of 
the upper extremities on March 7, 2008, 
and if the veteran is not currently 
scheduled for such an examination at the 
Battle Creek, Michigan VAMC, the RO must 
schedule the veteran for a VA examination 
to determine the etiology of any 
neurologic disorder of the upper 
extremities, to include peripheral 
neuropathy of the upper extremities with 
superimposed carpal tunnel syndrome.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical evidence, 
the examiner must state whether any 
neurologic disorder of the upper 
extremities found is related to the 
veteran's military service.  The examiner 
must also state whether any diagnosed 
neurologic disorder is due to or 
aggravated by any service-connected 
disorder, to include diabetes.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In addition, 
documentation must be obtained and 
associated with the veteran's claims file 
which shows that notice scheduling the 
examination was sent to the veteran at 
both his Hudson, Florida and Twin Lake, 
Michigan address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the claim on appeal must 
be readjudicated by the RO.  If the claim 
remains denied, a supplemental statement 
of the case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




